WISCONSIN SUPREME COURT ORDER

On July 21, 1993, after the Board of Attorneys Professional Responsibility (Board) had commenced this disciplinary proceeding against him, Attorney Gregory J. Straub filed a petition seeking the revocation by consent of his license to practice law. The *618Board's complaint was accompanied by a motion for the summary suspension of Attorney Straub's license to practice law based on his conviction on June 16,1993 in Milwaukee county circuit court of one count of forgery, one count of theft and one count of forgery-uttering in connection with settlement of clients' personal injury claims. The court granted the motion and summarily suspended Attorney Straub's license on August 2, 1993. Attorney Straub was admitted to practice law in Wisconsin in 1990 and practiced in Milwaukee.
Pursuant to SCR 21.10, the referee in this proceeding filed a report recommending that Attorney Straub's revocation petition be granted. In that petition, Attorney Straub stated that he cannot successfully defend the allegations of the Board's complaint that he forged a client's signature on a settlement check and release, converted clients' settlement funds to his own use, misrepresented to his client and others the amount of the settlement he received on behalf of the clients and his disbursement of those funds, settled clients' claims without their knowledge or authorization, deposited his personal funds in an account with client funds and treated that account as a business account for his law office, failed to keep required records of his trust account transactions and fabricated lien satisfactions in order to obtain a personal loan.
In addition to recommending that the revocation petition be granted, the referee recommended that Attorney Straub be required to make restitution to two clients in specified amounts and that he be required to pay the costs of this proceeding.
It Is Ordered that the license of Gregory J. Straub to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10, effective the date of this order.
*619It Is Further Ordered that within 60 days of the date of this order, Gregory J. Straub make restitution as recommended by the referee in his report.
It Is Further Ordered that within 60 days of the date of this order Gregory J. Straub pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
It Is Further Ordered that Gregory J. Straub comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court